Citation Nr: 0830813	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-37 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lumbar subluxation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from November 1991 until 
December 1995, from July 2002 until November 2002 and from 
February 2003 until July 2004.  The veteran also had service 
with the Tennessee National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, a VA examination is 
required.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  

In the present case, the record contains evidence of a 
current diagnosis of a diffuse bulging disk and mild spinal 
canal stenosis.  Additionally, the veteran has testified that 
his back was injured or aggravated while serving as a convoy 
commander and spending significant periods of time in a 
Humvee which jarred his back.  He has submitted statements of 
fellow service members who testified the veteran complained 
of back pain during service.  The veteran and service members 
are competent to provide lay evidence in reporting such 
symptoms of back pain.  "Competent lay evidence" means "any 
evidence not requiring that the proponent have specialized 
education, training, or experience."  Lay evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person." 38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).

Additionally, the veteran has provided statements that the 
back condition has continued since his active service.  
Private and VA medical treatment records reflect treatment as 
early as June 2001 and also reflect treatment within a year 
after the veteran's most recent separation from service 
beginning in January 2005.  Therefore, the Board is of the 
opinion that the veteran has provided evidence of current 
disabilities and testimony of persistent symptoms since his 
discharge from service and as such, a VA examination should 
be obtained.   

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any lumbar back 
disability that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a) Whether the currently diagnosed lumbar 
disability is related to the back pain 
demonstrated in June 2001 or whether it is 
a distinct and separation conditions? If 
the conditions were separate, the examiner 
should express an opinion as to whether 
any current symptomatology is at least as 
likely as not (at least a 50 percent 
probability) causally or etiologically 
related to any incident of the veteran's 
active service;

If the injuries were related, the examiner 
should express an opinion as to whether 
the back pain exhibited in June 2001 was 
aggravated by the veteran's subsequent 
service.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if appropriate.  The 
veteran need take no action until he is 
notified.  The Board intimates no opinion, 
either factual or legal, as to the 
ultimate conclusion warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




